Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 31, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  161667                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  ERIE ADAMS,                                                                                          Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 161667
                                                                   COA: 346503
                                                                   Oakland CC: 2017-161212-CH
  SULBA BROWN,
           Defendant-Appellee,
  and

  CLARENE A. McCORD and CLARENCE A.
  McCORD,
           Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 24, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 31, 2021
           t0324
                                                                              Clerk